 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESLEY A. MASSEY, )
)
Plaintiff, )

) Civil Action No. 2:19-cv-659
Vv. )
)
LEE ESTOCK, et al., )
)
Defendants. )

MEMORANDUM OPINION

 

Plaintiff Wesley A. Massey, a prisoner at the State Correctional Institution at Pine Grove,
filed this civil rights action alleging that the institution’s handling of disposable razors is
unsanitary and violates his Eighth Amendment rights under the United States Constitution.!
Plaintiff has sued the following corrections officials in their individual and official capacities:
Lee Estock, Superintendent of SCI-Pine Grove (“Estock”); Dan Yingling, Unit Manger for the
“H-Unit” (“Yingling”); Robert Behr, Unit Manager for the “GB-Unit” (“Behr”); Susan Bergey,
allegedly the Medical Director for SCI Pine Grove (“Bergey”), and Counselor Mottin (“Mottin”).

Pending before the Court is the Plaintiffs application for a temporary restraining order
and preliminary injunction. See ECF Nos. 12 and 14. As relief, Plaintiff requests (a) a
declaration that the Defendants’ alleged actions violated his constitutional rights, and (b) a
preliminary and permanent injunction ordering Defendants “to stop enforcing the current razor
policy that puts inmates at risk of contracting infectious maladies.” ECF No. 2 §]21, 22, at 6-7.

For the reasons set forth below, Plaintiff's request for injunctive relief will be denied.

 

| Plaintiffs’ claims are asserted under 42 U.S.C. §1983. The Court has subject matter jurisdiction|
over this controversy pursuant to 28 U.S.C. §§1331 and 1343.
1

 
 

 

I, Background

As noted, the issue in this case is the manner in which officials at SCI-Pine Grove store
and handle the disposable razors that are utilized by the general prison population. As described
in Plaintiffs court filings (and as depicted in photographic exhibits), the institution stores razors
in acommunal box. Within the box are porous sheets with holes drilled through them. Each
razor rests in one of the drilled holes. The razors are arranged according to cell number. Both
the razor and its corresponding hole are labelled with the inmate’s name and number. When
razors are collected after use, they are placed by the corrections officer into their corresponding
holes to ensure that each inmate receives his own specific razor the next time it is used.

Plaintiff’s request for injunctive relief stems from his concern about the possible spread
of infectious diseases. He notes that several inmates within the institution are infected with
Hepatitis C or other bloodborne pathogens. He maintains that the boxes are not cleaned on a
regular basis and, as a result, the porous board that holds the razors are often contaminated with
blood, hair, or skin. When prisoners are moved to new cells, the razors are placed in their new
holes without any special cleaning. Because of the way they hang in the communal box, the
razor heads can swivel around and touch each other. In addition, the name markings on the
individual razors easily rub off, resulting in a situation where prisoners are sometimes given the
wrong razor.

Plaintiff claims that he observed these conditions both in the H-Unit and in the GB-Unit.
He attempted to express his concerns to the Defendants and also filed a grievance, but he was
told that the policy would not change. This lawsuit followed.

The Court held a telephonic motion hearing on November 22, 2019, at which time it

heard sworn testimony from Plaintiff, Defendants Estock and Bergey, and Unit Manager Don

2

 
 

 

Bachota. Having considered the testimony, and after reviewing the Defendants’ exhibits as well
as all of Plaintiff's filings and the cases cited by the parties, the Court renders the following
ruling.
i. Standard of Review
A preliminary injunction is an extraordinary remedy granted only in limited
circumstances. Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 3d Cir. 2017). When
evaluating a motion for preliminary injunctive relief, the court considers the following factors:
(1) whether the moving party has established a reasonable likelihood of success on the merits
(which need not be more likely than not); (2) whether the movant is more likely than not to
suffer irreparable harm in the absence of preliminary relief; (3) whether the balance of equities
tips in its favor; and (4) whether an injunction is in the public interest. Fulton v. City of Phila.,
922 F.3d 140, 152 (3d Cir. 2019). The first two considerations are “gateway” factors; only if
they are satisfied does the court then determine whether all four of the factors, taken together,
balance in favor of granting the relief sought. Jd.
Ul. Analysis
After careful review of the record, and bearing in mind the foregoing standard of review,
the Court finds that Plaintiff has not established a basis for obtaining preliminary injunctive
relief. Importantly, Defendants represented at the motion hearing that they are in the process of
implementing a new system of storing razors in individual, plastic containers.” Defendant

Estock testified that the containers had been ordered and were expected to arrive in

 

2 The Court notes parenthetically that it is encouraged by the fact that Plaintiff's efforts have
resulted in a safer and more sanitary storage policy, to the benefit of Plaintiff and his fellow
inmates.

3

 
 

 

approximately one week. As a result, Plaintiff’s concerns stemming from the use of the
communal box are moot, and that aspect of his application for injunctive relief must be dismissed
for lack of jurisdiction. See Mollett v. Leicth, 511 F. App'x 172, 173 (3d Cir. 2013) (“Ifa claim
does not present a live case or controversy, the claim is moot, and a federal court lacks
jurisdiction to hear it.’””) (citation omitted); Weiss v. Regal Collections, 385 F.3d 337, 340 (3d Cir.
2004) (a court no longer has subject-matter jurisdiction when a claim is moot because its
jurisdiction is limited to “cases and controversies” under Article III of the Constitution); Bierley
v. Sambroak, No. CIV.A. 13-326 ERIE, 2014 WL 710004, at *5-6 (W.D. Pa. Feb. 25, 2014)
(dismissing motion for injunctive relief that was mooted by the results of a judicial election).

Nevertheless, Plaintiff insists that these new measures do not sufficiently ameliorate his
concerns about the transmission of infectious diseases. He submits that the identification
markings on the razors can rub off and, as a result, it will still be possible under the newly
adopted policy for razors to get placed in the wrong containers and distributed to the wrong
inmates. Plaintiff maintains that the only satisfactory solution is for inmates to retain possession
of their own personal razors within their cells, as is the custom among all general population
inmates in the other state correctional institutions.

Plaintiff's arguments fail to demonstrate that he will likely suffer irreparable harm in the
absence of a temporary restraining order or a preliminary injunction. The uncontradicted
evidence of record establishes that inmate names and numbers are written on each razor handle
with permanent marker which, by its nature, is designed to be resistant to smudges and smears.
The Court’s review of the photographic evidence confirmed that the labels on the individual
razor handles were legible. To the extent that the labeling may inevitably wear off or smudge

over time, the problem can quickly and easily be remedied by simply relabeling the razor

4

 
 

 

handles. Given these facts -- and considering the institution’s system for distributing and
collecting razors on an orderly individualized basis, the Court finds that Plaintiffs likelihood of
contracting an infectious disease from another inmate’s razor is too remote to support an award
of injunctive relief.

Plaintiff also has not demonstrated a reasonable likelihood of success on the merits of his
Eighth Amendment claims. See U.S. Const. amend VIII (proscribing “cruel and unusual
punishments”). “Because the prohibition is directed only toward punishment,!! it applies only to
deprivations that constitute an unnecessary and wanton infliction of pain,!! including those that
are totally without penological justification,!!” Mammana v. Federal Bureau of Prisons, 934
F.3d 368, 372 (3d Cir. 2019) (emphasis in the original; internal footnotes, citations and quotation
marks omitted).

To prevail on his claim that SCI-Pine Grove’s razor policy violates the Eighth
Amendment, Plaintiff must meet two requirements. First, he must establish a sufficiently serious
deprivation, one that involves, from an objective standpoint, a denial of “the minimal civilized
measure of life’s necessities.” Thomas v. Tice, No. 18-1811, 2019 WL 5884162, at *2 (3d Cir.
Nov. 12, 2019). This requirement is met if Plaintiff shows he was incarcerated under conditions
posing “a substantial risk of serious harm.” Mammana, 934 F.3d at 373 (citation and internal
quotation marks omitted). Second, Plaintiff must show that the Defendants acted with deliberate
indifference to his health or safety or to the conditions of confinement that violated his
constitutional rights. Jd.; Thomas, 2019 WL 5884162, at *2. This second factor involves a
subjective standard whereby the relevant officials actually knew of and disregarded the

unconstitutional condition. Jd.

 
 

 

Based on the testimony and documents of record, the Court is not persuaded that Plaintiff
| has demonstrated a reasonable likelihood of prevailing on his Eighth Amendment claims. For
the reasons discussed, Plaintiff's concerns about contracting infectious diseases in the future are
speculative at best. Thus, Plaintiff is unlikely to be able to prove that Defendants were
deliberately indifferent to a substantial risk of serious harm. Nor is it reasonably likely that
Plaintiff will be able to show that the institution’s newly adopted razor storage policy lacks any
penological justification. Although Plaintiff believes that every inmate in general population
should be able to keep a razor in his cell, the Defendants presented persuasive evidence that SCI-
Pine Grove adopted a contrary policy because of past incidents of violence and because it
typically houses a younger population. The Court credits the Defendants’ testimony in this

regard.

IV. Conclusion
Based upon the foregoing reasons, which constitute the Court’s findings of fact and
conclusions of law, Plaintiff's application for a temporary restraining order and/or a preliminary

injunction will be denied. An appropriate order follows.

 
 

At fe
USAN PARADISE BAXTER
United States District Judge

  

 

 
